Exhibit 10.14

 

Form of Accelerator Award Agreement

 

SIZMEK INC.

 

2014 INCENTIVE AWARD PLAN

 

LONG-TERM OVERACHIEVEMENT PERFORMANCE AWARD GRANT NOTICE AND
LONG-TERM OVERACHIEVEMENT PERFORMANCE AWARD AGREEMENT

 

Sizmek Inc., a Delaware corporation (the “Company”), pursuant to its 2014
Incentive Award Plan (the “Plan”), hereby grants to the holder listed below
(“Holder”), a long-term overachievement performance award (the “Award”).  This
Award is subject to all of the terms and conditions as set forth herein and in
the Long-Term Overachievement Performance Award Agreement attached hereto as
Exhibit A (the “Overachievement Award Agreement”) and the Plan, each of which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Overachievement Award Agreement.

 

Holder:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Target Grant Value (“Target Value”):

 

$

 

By his or her signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Overachievement Award Agreement and this Grant
Notice. Holder has reviewed the Overachievement Award Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Overachievement Award Agreement and the
Plan.  Holder has been provided with a copy or electronic access to a copy of
the prospectus for the Plan. The Award is subject to the terms and conditions of
the Plan which are incorporated herein by reference.

 

Holder acknowledges that his or her acceptance of the terms and conditions of
the Plan, the Overachievement Award Agreement and this Grant Notice by his or
her signature below is a condition to the receipt of this Award.  As a result,
unless otherwise determined by the Administrator, in the event Holder does not
sign this Grant Notice in the space indicated below and return the executed
Grant Notice to the Company within sixty (60) days of receipt of this Grant
Notice, this Award shall be forfeited and Holder shall have no further rights
thereto.

 

SIZMEK INC.

 

HOLDER

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO LONG-TERM OVERACHIEVEMENT PERFORMANCE AWARD GRANT NOTICE

 

LONG-TERM OVERACHIEVEMENT PERFORMANCE AWARD AGREEMENT

 

Pursuant to the Long-Term Overachievement Performance Award Grant Notice (the
“Grant Notice”) to which this Long-Term Overachievement Performance Award
Agreement (this “Agreement”) is attached, the Company has granted to Holder the
right to receive the Award set forth in the Grant Notice, subject to all of the
terms and conditions set forth in this Agreement, the Grant Notice and the Plan.

 

ARTICLE I

 

AWARD

 

1.1                               Grant of Award.

 

(a)                                 In consideration of Holder’s continued
employment with the Company or any Affiliate thereof and for other good and
valuable consideration, the Company hereby grants to Holder the Award set forth
in the Grant Notice, subject to all of the terms and conditions set forth in
this Agreement, the Grant Notice and the Plan.  The Award represents a potential
incentive award that may become payable upon Holder’s continued service and the
achievement of the performance goals set forth in Exhibit B to the Grant Notice
during the Performance Period (as such term is defined in Exhibit B to the Grant
Notice).

 

(b)                                 Prior to actual issuance of any Shares, the
Award and any RSUs issuable hereunder represent an unsecured obligation of the
Company, payable only from the general assets of the Company.

 

1.2                               Vesting and Payment of Award.

 

(a)                                 In the event that Holder does not incur a
Termination of Service on or prior to December 31, [INSERT YEAR 1], and provided
a Change in Control has not occurred on or prior to December 31, [INSERT YEAR
1], then Holder’s Final Award Amount (as such term is defined in Exhibit B to
the Grant Notice), if any, shall become payable as follows:

 

(i)                                     50% of the Final Award Amount shall be
paid to Holder in the form of fully vested shares of Common Stock (“Shares”)
issuable within ten (10) days following the Certification Date (as such term is
defined in Exhibit B to the Grant Notice) (or, if the Certification Date is the
date of a Change in Control, on the date of such Change in Control) (but in no
event later than March 15, [INSERT YEAR 2]); and

 

(ii)                                  on the Certification Date (or, if the
Certification Date is the date of a Change in Control, on the date of such
Change in Control), Holder shall be automatically granted such number of
Restricted Stock Units (“RSUs”) as is determined by dividing (x) 50% of the
Final Award Amount by (y) the volume weighted average price of the Company’s
Common Stock for the twenty (20) trading days prior to and including the
Certification Date.  50% of the RSUs shall vest on the first anniversary of the
Certification Date, and 50% of the RSUs shall vest on the second anniversary of
the Certification Date, in each case provided that Holder has not had a
Termination of Service prior to such vesting date; provided, however, that:

 

A-1

--------------------------------------------------------------------------------


 

(A)                               In the event that Holder experiences a
Termination of Service by reason of his death or Total Disability (as defined in
that certain Employment Agreement between Holder and the Company dated as of
April 14, 2014 (the “Employment Agreement”)), in each case on or after
January 1, [INSERT YEAR 2], all of the RSUs shall vest on the date of Holder’s
Termination of Service;

 

(B)                               In the event that Holder experiences a
Termination of Service by reason of his discharge by the Company without Cause
(as defined in the Employment Agreement) or his resignation for Good Reason (as
defined in the Employment Agreement), in each case on or after January 1,
[INSERT YEAR 2] and following a Change in Control, all of the RSUs shall vest on
the date of Holder’s Termination of Service; and

 

(C)                               In the event that Holder experiences a
Termination of Service by reason of his discharge by the Company without Cause
or his resignation for Good Reason, in each case on or after the Certification
Date but prior to a Change in Control, Holder shall vest in such number of the
RSUs, if any, as is equal to (1) (x) if such Termination of Service occurs on or
after January 1, [INSERT YEAR 2] but prior to the first anniversary of the
Certification Date, such number of RSUs as are scheduled to vest on the first
anniversary of the Certification Date, multiplied by (y) a fraction determined
by dividing (I) the number of full calendar quarters that Holder was employed
during [INSERT YEAR 2], by (II) 4, or (2) (x) if such Termination of Service
occurs on or after January 1, [INSERT YEAR 3] but prior to the second
anniversary of the Certification Date, such number of RSUs as are scheduled to
vest on the second anniversary of the Certification Date, multiplied by (y) a
fraction determined by dividing (I) the number of full calendar quarters that
Holder was employed during [INSERT YEAR 3], by (II) 4, with such vesting to be
effective on the date of Holder’s Termination of Service.

 

Unless and until the RSUs have vested in accordance with the foregoing vesting
schedule, Holder will have no right to any distribution with respect to such
RSUs.  Except as specifically provided above, in the event of Holder’s
Termination of Service prior to the vesting of all of the RSUs, any unvested
RSUs will terminate automatically without any further action by the Company and
be forfeited without further notice and at no cost to the Company.

 

(b)                                 Notwithstanding anything to the contrary in
the Grant Notice or this Agreement, in the event of Holder’s Termination of
Service for any reason, or the occurrence of a Change in Control, in each case
on prior to December 31, [INSERT YEAR 1], the Award shall automatically and
without further action be cancelled and forfeited by Holder immediately prior to
the occurrence of Holder’s Termination of Service or the Change in Control, as
applicable, and Holder shall have no further right or interest in or with
respect to such portion of the Target Value.  Any portion of the Target Value
subject to the Award that is not paid to Holder pursuant to this Section 1.2
shall automatically and without further action be cancelled and forfeited by
Holder, and Holder shall have no further right or interest in or with respect to
such portion of the Target Value.

 

1.3                               Distribution of Shares and RSUs.

 

(a)                                 Subject to Section 3.13(b), shares of Common
Stock shall be distributed to Holder (or in the event of Holder’s death, to his
or her estate) with respect to such Holder’s vested RSUs within ten (10) days
following the vesting date of the RSUs as specified in Section 1.2(a)(ii),
subject to the terms and provisions of the Plan and this Agreement.

 

(b)                                 Unless otherwise determined by the
Administrator, all distributions under this Award shall be made by the Company
in the form of whole shares of Common Stock.  Notwithstanding

 

A-2

--------------------------------------------------------------------------------


 

anything to the contrary in this Agreement, the Administrator may, in its sole
discretion, elect to settle any portion of the Award otherwise payable in Shares
in cash.  The cash amount to be paid by the Company upon distribution of any
portion of the Award otherwise payable in Shares shall be equal to (i) the
number of Shares with respect to which Holder is entitled to a distribution
multiplied by (ii) the Fair Market Value per share of the Common Stock on the
applicable distribution date.

 

(c)                                  Neither the time nor form of distribution
of Common Stock with respect to the Award may be changed, except as may be
permitted by the Administrator in accordance with the Plan and Section 409A of
the Code and the Treasury Regulations thereunder.

 

(d)                                 Shares issued under the Award shall be
issued to Holder or Holder’s beneficiaries, as the case may be, at the sole
discretion of the Administrator, in either (i) uncertificated form, with the
Shares recorded in the name of Holder in the books and records of the Company’s
transfer agent with appropriate notations regarding the restrictions on transfer
imposed pursuant to this Agreement; or (ii) certificate form.  In no event will
fractional shares be issued upon settlement of the Award.  All distributions
shall be made by the Company in the form of whole Shares.  In lieu of any
fractional Share, the Company shall make a cash payment to Holder equal to the
Fair Market Value of such fractional Share on the applicable distribution date.

 

1.4                               Tax Withholding.  Notwithstanding any other
provision of this Agreement:

 

(a)                                 The Company shall not be obligated to
deliver any certificate representing Shares issuable with respect to the Award
to Holder or his or her legal representative unless and until Holder or his or
her legal representative shall have paid or otherwise satisfied in full the
amount of all federal, state, local and foreign taxes applicable with respect to
the taxable income of Holder resulting from the vesting of the Award, the
distribution of the Shares issuable with respect thereto, or any other taxable
event related to the Award (the “Tax Withholding Obligation”), provided that no
payment shall be delayed under this Section 1.4(a) if such delay will result in
a violation of Section 409A of the Code.

 

(b)                                 To the maximum extent permitted by
Applicable Law, the Company and its Subsidiaries have the authority to deduct or
withhold by the deduction of such amount as is necessary to satisfy any Tax
Withholding Obligation from other compensation payable to Holder with respect to
any taxable event arising from vesting of the Award or the receipt of the Shares
upon settlement of the Award.  The Company and its Subsidiaries may withhold, or
Holder may elect to satisfy, the Tax Withholding Obligation in one or more of
the forms specified below:

 

(i)                                     by cash or check made payable to the
Company or the Subsidiary with respect to which the withholding obligation
arises;

 

(ii)                                  by the deduction of such amount from other
compensation payable to Holder;

 

(iii)                               with respect to any Tax Withholding
Obligation arising in connection with the distribution of the Award, by
requesting that the Company and its Subsidiaries withhold a net number of vested
shares of Common Stock otherwise issuable pursuant to the Award having a then
current Fair Market Value not exceeding the amount necessary to satisfy the Tax
Withholding Obligation of the Company and its Subsidiaries based on the minimum
applicable statutory withholding rates for federal, state, local and foreign
income tax and payroll tax purposes;

 

(iv)                              with respect to any Tax Withholding Obligation
arising in connection with the distribution of the Award, with the consent of
the Administrator, by tendering to the Company

 

A-3

--------------------------------------------------------------------------------


 

vested shares of Common Stock having a then current Fair Market Value not
exceeding the amount necessary to satisfy the Tax Withholding Obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

 

(v)                                 with respect to any withholding taxes
arising in connection with the distribution of the RSUs, through the delivery of
a notice that Holder has placed a market sell order with a broker acceptable to
the Company with respect to shares of Common Stock then issuable to Holder
pursuant to the Award, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company or the Subsidiary with
respect to which the Tax Withholding Obligation arises in satisfaction of such
withholding taxes; provided that payment of such proceeds is then made to the
Company or the applicable Subsidiary at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale; or

 

(vi)                              in any combination of the foregoing.

 

(c)                                  With respect to any withholding taxes
arising in connection with the Award, in the event Holder does not provide
timely payment of all sums required pursuant to Section 1.4(b), the Company
shall have treat such failure as an election by Holder to satisfy all or any
portion of Holder’s required payment obligation pursuant to Section 1.4(b)( iii)
above.

 

(d)                                 In the event any Tax Withholding Obligation
arising in connection with the Award will be satisfied under
Section 1.4(b)(iii), then the Company may elect to instruct any brokerage firm
determined acceptable to the Company for such purpose to sell on Holder’s behalf
a whole number of shares from those shares of Common Stock then issuable to
Holder pursuant to the Award as the Company determines to be appropriate to
generate cash proceeds sufficient to satisfy the Tax Withholding Obligation and
to remit the proceeds of such sale to the Company or the Subsidiary with respect
to which the withholding obligation arises.  Holder’s acceptance of this Award
constitutes Holder’s instruction and authorization to the Company and such
brokerage firm to complete the transactions described in this Section 1.4(d),
including the transactions described in the previous sentence, as applicable.

 

(e)                                  Holder is ultimately liable and responsible
for all taxes owed in connection with the Award, regardless of any action the
Company or any Subsidiary takes with respect to any Tax Withholding Obligations
that arise in connection with the Award.  Neither the Company nor any Subsidiary
makes any representation or undertaking regarding the treatment of any Tax
Withholding Obligation in connection with the awarding, vesting or payment of
the Award or the subsequent sale of Shares.  The Company and the Subsidiaries do
not commit and are under no obligation to structure the Award to reduce or
eliminate Holder’s tax liability.

 

1.5                               Conditions to Issuance of Stock Certificates. 
The Company shall not be required to issue or deliver any Shares upon settlement
of the Award prior to fulfillment of all of the conditions set forth in
Section 11.4 of the Plan.

 

ARTICLE II

 

RESTRICTIONS

 

2.1                               Award and Interests Not Transferable. This
Award, including any RSUs awarded hereunder, may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until the Shares issuable pursuant to the Award have been issued, and
all restrictions applicable to such

 

A-4

--------------------------------------------------------------------------------


 

Shares have lapsed. This Award and the rights and privileges conferred hereby,
including any RSUs awarded hereunder, shall not be liable for the debts,
contracts or engagements of Holder or his or her successors in interest and
shall not be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect,
except to the extent that such disposition is permitted by the preceding
sentence.

 

2.2                               Rights as Stockholder. Neither Holder nor any
person claiming under or through Holder shall have any of the rights or
privileges of a stockholder of the Company in respect of any Shares issuable
hereunder unless and until certificates representing such Shares (which may be
in uncertificated form) will have been issued and recorded on the books and
records of the Company or its transfer agents or registrars, and delivered to
Holder (including through electronic delivery to a brokerage account). After
such issuance, recordation and delivery, Holder shall have all the rights of a
stockholder of the Company, including with respect to the right to vote the
Shares and the right to receive any cash or share dividends or other
distributions paid to or made with respect to the Shares.

 

2.3                               Forfeiture and Claw-Back Provisions. Holder
hereby acknowledges and agrees that the Award is subject to the provisions of
Section 11.5 of the Plan.

 

2.4                               Trading Restrictions.  The Company may
establish reasonably appropriate periods from time to time during which Holder’s
ability to engage in transactions involving the Company’s Common Stock is
subject to specific restrictions (“Restricted Periods”).  Holder may be subject
to restrictions giving rise to a Restricted Period for any reason that the
Company determines appropriate, including, restrictions generally applicable to
employees or groups of employees or restrictions applicable to Holder during an
investigation of allegations of misconduct or conduct detrimental to the Company
or any Affiliate by Holder.

 

2.5                               Restrictive Covenants.

 

(a)                                 Forfeiture.  The grant of the Award provided
herein and Holder’s agreement to the restrictions set forth in this Section 2.5
are intended to be mutually dependent promises.  Holder and the Company agree
that, in exchange for the Company providing Holder with the consideration set
forth herein, and in order to protect the value of the equity-based compensation
provided to Holder in this Agreement, in the event Holder breaches any of the
covenants regarding “Confidential Information” (as defined in the Employment
Agreement), non-solicitation or non-competition set forth in the Employment
Agreement or any of such covenants are held to be invalid or unenforceable, then
Holder shall immediately forfeit the Award, including any outstanding RSUs. The
forfeiture described in this Section 2.5(a) is not intended as liquidated
damages.  Holder acknowledges that he or she would not be entitled to receive
the Award or any Shares or RSUs issuable hereunder but for his or her agreement
to the covenants set forth in this Section 2.5, and in the event the Company
does not receive the benefits of such covenants, Holder shall not retain any
benefits of the Award or any outstanding RSUs.

 

(b)                                 Irreparable Harm and Injunctive Relief. 
Holder acknowledges that any breach of these restrictive covenants would result
in material and irreparable damage to Company and that it likely would be
difficult to establish the monetary value of such damage.  Holder therefore
agrees that Company, in addition to any other rights and remedies available to
it, shall be entitled to seek a temporary or preliminary injunction, or other
temporary relief, for the purpose of maintaining the status quo pending final
resolution if any breach or threatened breach of this Agreement occurs and
Company in good faith believes that it may be irreparably harmed thereby.

 

A-5

--------------------------------------------------------------------------------


 

(c)                                  Reasonableness of Restrictions.  Holder has
carefully read and considered the provisions of this Section 2.5 and, having
done so, agrees and acknowledges that the foregoing restrictions limit Holder’s
ability to engage in competition in the geographic region and during the period
provided for in the Employment Agreement.  Holder expressly warrants and
represents that these restrictions with respect to time, geographic territory,
and scope of activity are reasonable and necessary to protect the Company’s
Confidential Information and the Company’s business goodwill and competitive
position.

 

(d)                                 Severability.  In the event that,
notwithstanding the foregoing, any of the provisions of this Section 2.5 shall
be held to be invalid or unenforceable, the remaining provisions thereof shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included therein.  In the event that any
provision of this Section 2.5 shall be declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems reasonable
and enforceable, the time period and/or areas of restriction and/or related
aspects deemed reasonable and enforceable by the court shall become and
thereafter be the maximum restriction in such regard, and the restriction shall
remain enforceable to the fullest extent deemed reasonable by such court. 
Notwithstanding Section 3.12 of this Agreement, this Section 2.5 may be in
addition to and does not limit the effect of other agreements or understandings
between Holder and the Company with respect to matters addressed in it,
including with respect to prohibitions against competition and solicitation and
the protection of the Company’s Confidential Information.

 

ARTICLE III

 

OTHER PROVISIONS

 

3.1                               No Right to Continued Employment or Awards.

 

(a)                                 Nothing in the Plan, the Grant Notice, or
this Agreement shall confer upon Holder any right to continue in the employ or
service of the Company or any Affiliate or shall interfere with or restrict in
any way the rights of the Company and any Affiliate, which rights are hereby
expressly reserved, to discharge or terminate the employment or services of
Holder at any time for any reason whatsoever, except to the extent expressly
provided otherwise in a written agreement between the Company or any Affiliate
and Holder.

 

(b)                                 The grant of the Award is a one-time benefit
and does not create any contractual or other right to receive a grant of Awards
or benefits in lieu of Awards in the future.  Future grants, if any, will be at
the sole discretion of the Company.  As such, the Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments. The future value of the underlying
Common Stock is unknown and cannot be predicted with certainty.

 

3.2                               Adjustments. Holder acknowledges that the
Award, including the vesting of the Award and the number of Shares subject to
the Award, is subject to adjustment in the discretion of the Administrator upon
the occurrence of certain events as provided in this Agreement and Section 13.2
of the Plan.

 

3.3                               Notices.  Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of the Secretary of the Company at the Company’s corporate headquarters or to
the then-current email address for the Secretary of the Company, and any notice
to be given to Holder shall be addressed to Holder at the most recent physical
or email address for Holder listed in the Company’s personnel records. By a
notice given pursuant to this Section 3.3, either party may

 

A-6

--------------------------------------------------------------------------------


 

hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

 

3.4                               Titles. Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

3.5                               Governing Law; Venue; Severability. The laws
of the State of Texas shall govern the interpretation, validity, administration,
enforcement and performance of the terms of this Agreement regardless of the law
that might be applied under principles of conflicts of laws. The parties agree
that any suit, action, or proceeding arising out of or relating to the Plan or
this Agreement shall be brought in the United States District Court for the
Northern District of Texas (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a Texas state court in Dallas County, Texas) and
that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection a party
may have to the laying of venue for any such suit, action or proceeding brought
in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE
TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more
provisions of this Agreement shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

 

3.6                               Conformity to Securities Laws. Holder
acknowledges that the Plan, the Grant Notice and this Agreement are intended to
conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated thereunder by
the United States Securities and Exchange Commission, including, without
limitation, Rule 16b-3 under the Exchange Act. Notwithstanding anything herein
to the contrary, the Plan shall be administered, and the Awards are granted,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by Applicable Law, the Plan, the Grant Notice and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

3.7                               Tax Representations. Holder has reviewed with
Holder’s own tax advisors the federal, state, local and foreign tax consequences
of this investment and the transactions contemplated by the Grant Notice and
this Agreement. Holder is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Holder
understands that Holder (and not the Company) shall be responsible for Holder’s
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

 

3.8                               Successors and Assigns. The Company may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company. Subject to the restrictions on transfer set forth herein, this
Agreement shall be binding upon Holder and his or her heirs, executors,
administrators, successors and assigns.

 

3.9                               Limitations Applicable to Section 16 Persons.
Notwithstanding any other provision of the Plan or this Agreement, if Holder is
subject to Section 16 of the Exchange Act, the Award, any Shares or RSUs
issuable hereunder, the Plan and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

A-7

--------------------------------------------------------------------------------


 

3.10                        Amendment, Suspension and Termination. To the extent
permitted by the Plan, this Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Administrator; provided that no amendment, modification, suspension or
termination of this Agreement shall impair any rights or obligations under this
Agreement in any way without the prior written consent of Holder.

 

3.11                        Paperless Administration.  By accepting this Award,
Holder hereby agrees to receive documentation related to the Award by electronic
delivery, such as a system using an internet website or interactive voice
response, maintained by the Company or a third party designated by the Company.

 

3.12                        Entire Agreement.  The Plan, the Grant Notice and
this Agreement constitute the entire agreement of the parties and supersede in
their entirety all oral, implied or written promises, statements,
understandings, undertakings and agreements between the Company and Holder with
respect to the subject matter hereof, including without limitation, any other
oral, implied or written promises, statements, understandings, undertakings or
agreements by the Company or any of its representatives regarding equity awards
to be awarded to Holder by the Company.  In addition, in the event of any
inconsistency between the Plan, the Grant Notice and this Agreement, on the one
hand, and the Employment Agreement, on the other hand, with respect to the
vesting of this Award, the Plan, the Grant Notice and this Agreement shall
supersede any provisions of the Employment Agreement.

 

3.13                        Section 409A.

 

(a)                                 Notwithstanding any other provision of the
Plan, this Agreement or the Grant Notice, the Plan, this Agreement and the Grant
Notice shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the Code (together with any Treasury
Regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Grant Date, “Section 409A”). The Administrator may, in its discretion, adopt
such amendments to the Plan, this Agreement or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate to comply with the requirements of Section 409A.

 

(b)                                 This Agreement is not intended to provide
for any deferral of compensation subject to Section 409A of the Code, and,
accordingly, the Shares issuable pursuant to the Award or the RSUs issuable
hereunder shall be distributed to Holder no later than the later of: (i) the
fifteenth (15th) day of the third month following Holder’s first taxable year in
which such portion of the Award or the RSUs is no longer subject to a
substantial risk of forfeiture, and (ii) the fifteenth (15th) day of the third
month following first taxable year of the Company in which such portion of the
Award or the RSUs is no longer subject to substantial risk of forfeiture, as
determined in accordance with Section 409A and any Treasury Regulations and
other guidance issued thereunder.

 

(c)                                  For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that Holder may be eligible to
receive under this Agreement shall be treated as a separate and distinct
payment.

 

3.14                        Broker-Assisted Sales.  In the event of any
broker-assisted sale of shares of Common Stock in connection with the payment of
withholding taxes as provided in Section 1.4(b)(iii) or (v): (a) any shares of
Common Stock to be sold through a broker-assisted sale will be sold on the day
the Tax Withholding Obligation arises or as soon thereafter as practicable;
(b) such shares of Common Stock may be sold as part of a block trade with other
participants in the Plan in which all participants receive an average price;
(c) Holder will be responsible for all broker’s fees and other costs of sale,
and Holder

 

A-8

--------------------------------------------------------------------------------


 

agrees to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale; (d) to the extent the proceeds
of such sale exceed the applicable Tax Withholding Obligation, the Company
agrees to pay such excess in cash to Holder as soon as reasonably practicable;
(e) Holder acknowledges that the Company or its designee is under no obligation
to arrange for such sale at any particular price, and that the proceeds of any
such sale may not be sufficient to satisfy the applicable Tax Withholding
Obligation; and (f) in the event the proceeds of such sale are insufficient to
satisfy the applicable Tax Withholding Obligation, Holder agrees to pay
immediately upon demand to the Company or its Subsidiary with respect to which
the Tax Withholding Obligation arises an amount in cash sufficient to satisfy
any remaining portion of the Company’s or the applicable Subsidiary’s Tax
Withholding Obligation.

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO LONG-TERM OVERACHIEVEMENT PERFORMANCE AWARD GRANT NOTICE

 

LONG-TERM OVERACHIEVEMENT PERFORMANCE AWARD AGREEMENT

 

DETERMINATION OF FINAL AWARD AMOUNT

 

Capitalized terms used in this Exhibit B and not defined in Section 2 below
shall have the meanings given them in the Agreement to which this Exhibit B is
attached.

 

[VESTING TO BE SPECIFIED IN INDIVIDUAL AGREEMENTS]

 

1.                                      Determination of Final Award Amount.  On
the Certification Date (as defined below), the Administrator shall determine
Holder’s “Final Award Amount” by [VESTING TO BE SPECIFIED IN INDIVIDUAL
AGREEMENTS].  In no event will the Final Award Amount exceed the Target Value
set forth in the Grant Notice vest pursuant to this Exhibit B.

 

2.                                      Definitions.  For purposes of this
Exhibit B, the following terms shall have the meanings given below:

 

(a)                                 “Certification Date” means the date on which
the Administrator certifies the Company’s Revenue Performance Multiplier,
Adjusted EBITDA Margin and Free Cash Flow for the Performance Period, which
certification shall occur no later than March 1, [INSERT YEAR 2]; provided,
however, that in the event a Change in Control occurs on or after January 1,
[INSERT YEAR 2] but prior to March 1, [INSERT YEAR 2], the “Certification Date”
shall occur no later than the date of such Change in Control.

 

(b)                                 “Performance Period” means the period
beginning on January 1, [INSERT YEAR 1] and ending on December 31, [INSERT YEAR
1].

 

B-1

--------------------------------------------------------------------------------